TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00498-CR


Ex parte Billy George Williams




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 47890, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


On July 12, 2006, Billy George Williams filed a pro se petition for writ of habeas
corpus seeking to set aside his 1998 conviction for failing to appear.  On July 20, the district court
noted its refusal to issue the writ.  On August 9, Williams filed notice of appeal.
No appeal lies from the refusal to issue a writ of habeas corpus.  Ex parte Gonzales,
12 S.W.3d 913, 914 (Tex. App.--Austin 2000, pet. ref'd).  The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   September 14, 2006
Do Not Publish